DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/31/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-48 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 4/16/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "or any combination thereof" in line 3.  It is unclear what “or any combination thereof” is referring to. For the purposes of Examination “or any combination thereof” is considered as referring to “determining a starting symbol, a length value, a slot offset, a mapping type”.
Claim 26 recites the limitation "or any combination thereof" in line 4.  It is unclear what “or any combination thereof” is referring to. For the purposes of Examination “or any combination thereof” is considered as referring to “determining a starting symbol, a length value, a slot offset, a mapping type”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 17, 21, 24, 25, 27, 41, 45 and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou US 20200305183.

As to claim 1:
Papasakellariou discloses:
A method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a control message that comprises scheduling information for a downlink message to be received by the UE and an uplink message to be transmitted by the UE, the scheduling information allocating first resources for the downlink message and second resources for the uplink message;
(“A UE, such as the UE 116, can be provided with a format for a number of slots and obtains a direction (DL, UL, F) for a number of symbols 1710. In some embodiments, the UE 116 can be provided with the format by a higher layer parameter such as tdd-UL-DL-ConfigurationCommon received from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730. For example, the UE 116 can receive the PDCCH 1720 from a gNB, such as the gNB 102. The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception.”; Papasakellariou; 0222)
(where
“UE 116 can receive the PDCCH 1720 from a gNB” maps to “receiving, from a base station, a control message”, where “receive” maps to “receiving”, PDCCH” maps to “control message”, “UE” maps to “UE”, “gNB” maps to “base station”
“The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730” maps to “comprises scheduling information for a downlink message to be received by the UE”, where “DCI format scheduling” maps to “comprises scheduling information”, “PDSCH” maps to “for a downlink message”, “PDSCH reception” maps to “received by the UE”,
“the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information” maps to “uplink message to be transmitted by the UE”, where “PUCCH 1740” maps to “uplink message to be transmitted by the UE”, where “PUCCH with HARQ-ACK information” maps to “uplink message”
“scheduling a PDSCH reception 1730”/FIG. 17 maps to “the scheduling information allocating first resources for the downlink message”,
“The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception”/FIG. 17 maps to “second resources for the uplink message”, where “PUCCH 1740” maps to “second resources”, “PUCCH” maps to “uplink message”

receiving the downlink message using the first resources according to timing information for the downlink message that is determined based at least in part on the scheduling information; and 
(where
“HARQ-ACK information for a TB in the PDSCH reception”/”from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730”/FIG. 17 maps to “receiving the downlink message using the first resources according to timing information for the downlink message that is determined based at least in part on the scheduling information”, where “TB in the PDSCH reception” maps to “receiving the downlink message using the first resources”, “TB...reception” maps to “receiving the downlink message”, resource associated with “PDSCH 1730” maps to “using the first resources”, “scheduling a PDSCH reception” maps to “according to timing information for the downlink message that is determined based at least in part on the scheduling information”

transmitting the uplink message using the second resources according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information.
(where
“The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception”/FIG. 17 maps to “transmitting the uplink message using the second resources according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PUCCH 1740 with HARQ-ACK information” maps to “transmitting the uplink message using the second resources”, “PUCCH 1740” maps to “using the second resources”, “PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740” maps to “according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PDSCH-to-HARQ_feedback” maps to “according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PDSCH-to” maps to “based...on the timing information for the downlink message”, “to-HARQ_feedback” maps to “and the scheduling information”
      	
	Papasakellariou teaches performing scheduling of PDSCH and PUCCH via PDCCH where the scheduling of PUCCH is based on a PDSCH-to-HARQ_feedback timing indicator field.

As to claim 3:
Papasakellariou discloses:
A method, further comprising: 2 receiving a message from the base station indicating a delta symbol value 3 _ associated with the timing information for the uplink message, wherein the message is 4 received ..., ..., or downlink control information (DCI). 
(“A time granularity for a PDSCH-to-HARQ_feedback timing indicator field in a DCI format scheduling a PDSCH reception can therefore be provided in a unit of a number of symbols rather than a unit of a slot such as when a PDSCH reception associated with a service having relaxed latency requirements.”; Papasakellariou; 0217)

As to claim 17:
Papasakellariou discloses:
	A method, further comprising: 2 determining a repetition index based at least in part on the scheduling3. information; and 4 determining a number of repetitions for the uplink message based at least in 5 part on the repetition index.
	(“In some embodiments, the UE 116 can repeat a PUCCH transmission in one or more additional periods of N symbols when a PUCCH resource in a first period of N symbols is over a first number of symbols K.sub.1 that is smaller than a second number of symbols K.sub.2 where, for example, K.sub.2 is provided to the UE 116 by the serving gNB 102 through higher layer signaling. The duration, or the number of symbols, for each repetition of the PUCCH transmission can be the same and equal to the first number of symbols K.sub.1. The number of repetitions can be determined as ceil(K.sub.2/K.sub.1) where ceil( ) is the ceiling function that rounds a number to its next larger integer.”; Papasakellariou; 0233)

As to claim 21:
Papasakellariou discloses:
	A method , further comprising: 2 communicating the uplink and downlink messages with the base station via a 3 same carrier based at least in part on the scheduling information.
	(“In operation 2020, the UE 116 detects a DCI format that schedules a PDSCH reception. The DCI format includes a PUCCH resource indicator that provides a PUCCH resource with K.sub.1 symbols for the UE 116 to transmit HARQ-ACK information is response to a TB reception in the PDSCH.”; Papasakellariou; 0237)
	(“A UE, such as the UE 116, can obtain a format for 9 periods of N symbols 1910 indexed as 0, 1, 2, 3, 4, 5, 6, 7, 8 and a set of PUCCH resources. The UE 116 can obtain the format and set of PUCCH resources from a higher layer parameter tdd-UL-DL-ConfigurationCommon received from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE can determine that the period 1920 with index 2 includes a number of consecutive UL symbols, or a number of consecutive flexible and UL symbols, that is smaller than the smallest number of symbols of a PUCCH resource in the set of PUCCH resources. The UE 116 can consider the period 1920 with index 2 as being inapplicable for PUCCH transmissions. For a DCI format that schedules a PDSCH reception to the UE 116 and includes a PDSCH-to-HARQ feedback timing indicator field with a value indicating a period of N symbols for a PUCCH transmission with HARQ-ACK information in response to a reception of a TB in the PUSCH, the UE 116 can interpret the values of 0, 1, 2, 3, 4, 5, 6, 7 of the PDSCH-to-HARQ feedback timing indicator field to respectively correspond to periods with indexes 0, 1, 3, 4, 5, 6, 7, 8.”; Papasakellariou; 0232)

As to claim 24:
Papasakellariou discloses:
A method, wherein the first resources at least partially 2 overlap the second resources in at least one of time or ....
(“For a PDSCH-to-HARQ_feedback timing indicator field that includes, for example, 3 bits, a total of 8 successive periods of N symbols can be indicated for a PUCCH transmission within a period of N symbols. For operation in unpaired spectrum, a slot format, or slot structure, can include DL symbols, UL symbols, and flexible (F) symbols. Therefore, several of the 8 successive periods of N symbols can include only DL symbols or include a mixture of DL, UL, and flexible symbols. Moreover, when N is small, such as 2 or 4, a reception reliability of HARQ-ACK information in a PUCCH can be materially degraded when even 1 symbol is not available, for example due to the 1 symbol being indicated as DL symbol in a corresponding slot by tdd-UL-DL-ConfigurationCommon. A PDSCH-to-HARQ feedback timing indicator field is assumed to include M bits in a DCI format and indicate one of 2.sup.M periods of N symbols, starting either from a period of N symbols that overlaps with a last symbol of an associated PDSCH reception or from the period of N symbols that follows a period of N symbols that overlaps with a last symbol of an associated PDSCH reception. According, various embodiments of the present disclosure are directed to improving a reception reliability for HARQ-ACK information or increasing an applicability for values of a PDSCH-to-HARQ feedback timing indicator field.”; Papasakellariou; 0218)

As to claim 25:
Papasakellariou discloses:
An apparatus for wireless communications at a user equipment (UE), 2 comprising:
3 a processor;
4 memory coupled with the processor; and
5 instructions stored in the memory and executable by the processor to cause the 6 apparatus to:
7 receive, from a base station, a control message that comprises 8 scheduling information for a downlink message to be received by the UE and an 9 uplink message to be transmitted by the UE, the scheduling information allocating 10 first resources for the downlink message and second resources for the uplink message;
(“A UE, such as the UE 116, can be provided with a format for a number of slots and obtains a direction (DL, UL, F) for a number of symbols 1710. In some embodiments, the UE 116 can be provided with the format by a higher layer parameter such as tdd-UL-DL-ConfigurationCommon received from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730. For example, the UE 116 can receive the PDCCH 1720 from a gNB, such as the gNB 102. The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception.”; Papasakellariou; 0222)
(where
See FIG. 3A for “processor”, “memory”, etc.
“UE 116 can receive the PDCCH 1720 from a gNB” maps to “receiving, from a base station, a control message”, where “receive” maps to “receiving”, PDCCH” maps to “control message”, “UE” maps to “UE”, “gNB” maps to “base station”
“The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730” maps to “comprises scheduling information for a downlink message to be received by the UE”, where “DCI format scheduling” maps to “comprises scheduling information”, “PDSCH” maps to “for a downlink message”, “PDSCH reception” maps to “received by the UE”,
“the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information” maps to “uplink message to be transmitted by the UE”, where “PUCCH 1740” maps to “uplink message to be transmitted by the UE”, where “PUCCH with HARQ-ACK information” maps to “uplink message”
“scheduling a PDSCH reception 1730”/FIG. 17 maps to “the scheduling information allocating first resources for the downlink message”,
“The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception”/FIG. 17 maps to “second resources for the uplink message”, where “PUCCH 1740” maps to “second resources”, “PUCCH” maps to “uplink message”

11 receive the downlink message using the first resources according to 12 timing information for the downlink message that is determined based at least in part 13 on the scheduling information; and 14 
(where
“HARQ-ACK information for a TB in the PDSCH reception”/”from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE 116 can receive a PDCCH 1720 and detects a DCI format scheduling a PDSCH reception 1730”/FIG. 17 maps to “receiving the downlink message using the first resources according to timing information for the downlink message that is determined based at least in part on the scheduling information”, where “TB in the PDSCH reception” maps to “receiving the downlink message using the first resources”, “TB...reception” maps to “receiving the downlink message”, resource associated with “PDSCH 1730” maps to “using the first resources”, “scheduling a PDSCH reception” maps to “according to timing information for the downlink message that is determined based at least in part on the scheduling information”

transmit the uplink message using the second resources according to 15 timing information for the uplink message that is determined based at least in part on 16 the timing information for the downlink message and the scheduling information.
(where
“The DCI format can include a PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740 with HARQ-ACK information for a TB in the PDSCH reception”/FIG. 17 maps to “transmitting the uplink message using the second resources according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PUCCH 1740 with HARQ-ACK information” maps to “transmitting the uplink message using the second resources”, “PUCCH 1740” maps to “using the second resources”, “PDSCH-to-HARQ_feedback timing indicator field indicating, to the UE 116, to transmit a PUCCH 1740” maps to “according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PDSCH-to-HARQ_feedback” maps to “according to timing information for the uplink message that is determined based at least in part on the timing information for the downlink message and the scheduling information”, where “PDSCH-to” maps to “based...on the timing information for the downlink message”, “to-HARQ_feedback” maps to “and the scheduling information”
      	
	Papasakellariou teaches performing scheduling of PDSCH and PUCCH via PDCCH where the scheduling of PUCCH is based on a PDSCH-to-HARQ_feedback timing indicator field.

As to claim 27:
Papasakellariou discloses:
A method, further comprising: 2 receiving a message from the base station indicating a delta symbol value 3 _ associated with the timing information for the uplink message, wherein the message is 4 received ..., ..., or downlink control information (DCI). 
(“A time granularity for a PDSCH-to-HARQ_feedback timing indicator field in a DCI format scheduling a PDSCH reception can therefore be provided in a unit of a number of symbols rather than a unit of a slot such as when a PDSCH reception associated with a service having relaxed latency requirements.”; Papasakellariou; 0217)

As to claim 41:
Papasakellariou discloses:
	A method, further comprising: 2 determining a repetition index based at least in part on the scheduling3. information; and 4 determining a number of repetitions for the uplink message based at least in 5 part on the repetition index.
	(“In some embodiments, the UE 116 can repeat a PUCCH transmission in one or more additional periods of N symbols when a PUCCH resource in a first period of N symbols is over a first number of symbols K.sub.1 that is smaller than a second number of symbols K.sub.2 where, for example, K.sub.2 is provided to the UE 116 by the serving gNB 102 through higher layer signaling. The duration, or the number of symbols, for each repetition of the PUCCH transmission can be the same and equal to the first number of symbols K.sub.1. The number of repetitions can be determined as ceil(K.sub.2/K.sub.1) where ceil( ) is the ceiling function that rounds a number to its next larger integer.”; Papasakellariou; 0233)

As to claim 45:
Papasakellariou discloses:
	A method , further comprising: 2 communicating the uplink and downlink messages with the base station via a 3 same carrier based at least in part on the scheduling information.
	(“In operation 2020, the UE 116 detects a DCI format that schedules a PDSCH reception. The DCI format includes a PUCCH resource indicator that provides a PUCCH resource with K.sub.1 symbols for the UE 116 to transmit HARQ-ACK information is response to a TB reception in the PDSCH.”; Papasakellariou; 0237)
	(“A UE, such as the UE 116, can obtain a format for 9 periods of N symbols 1910 indexed as 0, 1, 2, 3, 4, 5, 6, 7, 8 and a set of PUCCH resources. The UE 116 can obtain the format and set of PUCCH resources from a higher layer parameter tdd-UL-DL-ConfigurationCommon received from a gNB, such as the gNB 102. The format can be stored in the memory 360. The UE can determine that the period 1920 with index 2 includes a number of consecutive UL symbols, or a number of consecutive flexible and UL symbols, that is smaller than the smallest number of symbols of a PUCCH resource in the set of PUCCH resources. The UE 116 can consider the period 1920 with index 2 as being inapplicable for PUCCH transmissions. For a DCI format that schedules a PDSCH reception to the UE 116 and includes a PDSCH-to-HARQ feedback timing indicator field with a value indicating a period of N symbols for a PUCCH transmission with HARQ-ACK information in response to a reception of a TB in the PUSCH, the UE 116 can interpret the values of 0, 1, 2, 3, 4, 5, 6, 7 of the PDSCH-to-HARQ feedback timing indicator field to respectively correspond to periods with indexes 0, 1, 3, 4, 5, 6, 7, 8.”; Papasakellariou; 0232)

As to claim 48:
Papasakellariou discloses:
A method, wherein the first resources at least partially 2 overlap the second resources in at least one of time or ....
(“For a PDSCH-to-HARQ_feedback timing indicator field that includes, for example, 3 bits, a total of 8 successive periods of N symbols can be indicated for a PUCCH transmission within a period of N symbols. For operation in unpaired spectrum, a slot format, or slot structure, can include DL symbols, UL symbols, and flexible (F) symbols. Therefore, several of the 8 successive periods of N symbols can include only DL symbols or include a mixture of DL, UL, and flexible symbols. Moreover, when N is small, such as 2 or 4, a reception reliability of HARQ-ACK information in a PUCCH can be materially degraded when even 1 symbol is not available, for example due to the 1 symbol being indicated as DL symbol in a corresponding slot by tdd-UL-DL-ConfigurationCommon. A PDSCH-to-HARQ feedback timing indicator field is assumed to include M bits in a DCI format and indicate one of 2.sup.M periods of N symbols, starting either from a period of N symbols that overlaps with a last symbol of an associated PDSCH reception or from the period of N symbols that follows a period of N symbols that overlaps with a last symbol of an associated PDSCH reception. According, various embodiments of the present disclosure are directed to improving a reception reliability for HARQ-ACK information or increasing an applicability for values of a PDSCH-to-HARQ feedback timing indicator field.”; Papasakellariou; 0218)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 18, 26 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Bae et al. US 20220312483.

As to claim 2:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol, a length value, a slot offset, a mapping type, or 3 any combination thereof for the downlink message based at least in part on a time domain 4 resource allocation field of the control message.

However, Bae et al. further teaches a TDRA capability which includes:
determining a starting symbol, a length value, a slot offset, a mapping type, or 3 any combination thereof for the downlink message based at least in part on a time domain 4 resource allocation field of the control message.
(“The DCI (e.g., DCI format 1_0 or DCI format 1_1) carried by the PDCCH for scheduling the PDSCH may include the following information. [0180] FDRA: FDRA indicates an RB set allocated to the PDSCH. [0181] TDRA: TDRA indicates a DL assignment-to-PDSCH slot offset K0, the start position (e.g., symbol index S) and length (e.g., the number of symbols, L) of the PDSCH in a slot, and the PDSCH mapping type. PDSCH mapping Type A or PDSCH mapping Type B may be indicated by TDRA. For PDSCH mapping Type A, the DMRS is located in the third symbol (symbol #2) or fourth symbol (symbol #3) in a slot. For PDSCH mapping Type B, the DMRS is allocated in the first symbol allocated for the PDSCH. [0182] PDSCH-to-HARQ feedback timing indicator: This indicator indicates K1.”; Bae et al.; 0179)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TDRA capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the TDRA capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

As to claim 18:      
Papasakellariou as described above does not explicitly teach:
determining a number of repetitions for the downlink message based at least in 3 part on the scheduling information; and 4 
determining the number of repetitions for the uplink message based at least in 5 part on the number of repetitions of the downlink message.

However, Bae et al. further teaches a repetition capability which includes:
determining a number of repetitions for the downlink message based at least in 3 part on the scheduling information; and 4 
determining the number of repetitions for the uplink message based at least in 5 part on the number of repetitions of the downlink message.
(“The UE may be configured to perform multi-slot PUSCH transmission or multi-slot PDSCH reception. For example, referring to FIG. 9(a), the UE may be configured by the BS to apply the same symbol(s) allocation across K consecutive slots, where K is an integer greater than 1. In this case, the UE repeats transmission/reception of a TB across the K consecutive slots by applying the same slot(s) allocation in each of the K consecutive slots. In the present disclosure, an occasion on which a TB may be transmitted/received may be referred to as a transmission occasion/reception occasion. For example, when K PDSCH/PUSCH repetitions are indicated to the UE for the serving cell, the UE may perform PDSCH reception/PUSCH transmission in K consecutive DL slot(s)/subslot(s), starting in slot/subslot n. In this case, the UE may assume that all K PDSCH receptions/transmissions are performed in the same RB(s).”; Bae et al.; 0205)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

As to claim 26:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol, a length value, a slot offset, a mapping type, or 3 any combination thereof for the downlink message based at least in part on a time domain 4 resource allocation field of the control message.

However, Bae et al. further teaches a TDRA capability which includes:
determining a starting symbol, a length value, a slot offset, a mapping type, or 3 any combination thereof for the downlink message based at least in part on a time domain 4 resource allocation field of the control message.
(“The DCI (e.g., DCI format 1_0 or DCI format 1_1) carried by the PDCCH for scheduling the PDSCH may include the following information. [0180] FDRA: FDRA indicates an RB set allocated to the PDSCH. [0181] TDRA: TDRA indicates a DL assignment-to-PDSCH slot offset K0, the start position (e.g., symbol index S) and length (e.g., the number of symbols, L) of the PDSCH in a slot, and the PDSCH mapping type. PDSCH mapping Type A or PDSCH mapping Type B may be indicated by TDRA. For PDSCH mapping Type A, the DMRS is located in the third symbol (symbol #2) or fourth symbol (symbol #3) in a slot. For PDSCH mapping Type B, the DMRS is allocated in the first symbol allocated for the PDSCH. [0182] PDSCH-to-HARQ feedback timing indicator: This indicator indicates K1.”; Bae et al.; 0179)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TDRA capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the TDRA capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

As to claim 42:      
Papasakellariou as described above does not explicitly teach:
determining a number of repetitions for the downlink message based at least in 3 part on the scheduling information; and 4 
determining the number of repetitions for the uplink message based at least in 5 part on the number of repetitions of the downlink message.

However, Bae et al. further teaches a repetition capability which includes:
determining a number of repetitions for the downlink message based at least in 3 part on the scheduling information; and 4 
determining the number of repetitions for the uplink message based at least in 5 part on the number of repetitions of the downlink message.
(“The UE may be configured to perform multi-slot PUSCH transmission or multi-slot PDSCH reception. For example, referring to FIG. 9(a), the UE may be configured by the BS to apply the same symbol(s) allocation across K consecutive slots, where K is an integer greater than 1. In this case, the UE repeats transmission/reception of a TB across the K consecutive slots by applying the same slot(s) allocation in each of the K consecutive slots. In the present disclosure, an occasion on which a TB may be transmitted/received may be referred to as a transmission occasion/reception occasion. For example, when K PDSCH/PUSCH repetitions are indicated to the UE for the serving cell, the UE may perform PDSCH reception/PUSCH transmission in K consecutive DL slot(s)/subslot(s), starting in slot/subslot n. In this case, the UE may assume that all K PDSCH receptions/transmissions are performed in the same RB(s).”; Bae et al.; 0205)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

Claim(s) 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Wang et al. US 20210067276.

As to claim 4:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.

However, Wang et al. further teaches a delay parameter/starting symbol capability which includes:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.
(“Preferably, the step of determining the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot includes: for the one slot, determining, according to a configured slot pattern, a configured PDCCH monitoring occasion and a set T for configuring a PDSCH scheduling, the total number X of HARQ-ACK occasions to be mapped within the one slot, and mapping each element in the set T to one of the X HARQ-ACK occasions respectively, wherein each element in the set T includes: a scheduling delay parameter K0, a starting OFDM symbol of the PDSCH, the number of OFDM symbols of the PDSCH and the type of the PDSCH.”; Wang et al.; 0049)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/starting symbol capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/starting symbol capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Wang et al.; 0071) are achieved.

As to claim 28:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.

However, Wang et al. further teaches a delay parameter/starting symbol capability which includes:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.
(“Preferably, the step of determining the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot includes: for the one slot, determining, according to a configured slot pattern, a configured PDCCH monitoring occasion and a set T for configuring a PDSCH scheduling, the total number X of HARQ-ACK occasions to be mapped within the one slot, and mapping each element in the set T to one of the X HARQ-ACK occasions respectively, wherein each element in the set T includes: a scheduling delay parameter K0, a starting OFDM symbol of the PDSCH, the number of OFDM symbols of the PDSCH and the type of the PDSCH.”; Wang et al.; 0049)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/starting symbol capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/starting symbol capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Wang et al.; 0071) are achieved.

Claim(s) 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Lu et al. WO 2019137277 (citations are from English language translation).

As to claim 5:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol for the uplink message based at least in part on the delta symbol value and a symbol during a monitoring occasion in which the control 4 message 1s received.

However, Lu et al. further teaches a field/symbol capability which includes:
determining a starting symbol for the uplink message based at least in part on the delta symbol value and a symbol during a monitoring occasion in which the control 4 message 1s received.
(“Optionally, determining a symbol position used for transmitting a PUCCH resource corresponding to the DCI, where the symbol position of the last symbol in which the DCI is located or the symbol position n1-k1 of the last symbol in which the data scheduled by the DCI is located, and the PDSCH may be determined. a symbol number k1 indicated by the -to-HARQ-timing-indicator field, determining that a symbol position for transmitting a PUCCH resource corresponding to the DCI is an n1th symbol position, where n1, k1 are non-negative integers, and n1 is greater than or equal to K1.”; Lu et al.; p.7, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the field/symbol capability of Lu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the field/symbol capability as taught by the messaging/processing of Lu et al., the benefits of improved reception (Papasakellariou; 0218) with improved flexibility (Lu et al.; p.7) are achieved.

As to claim 29:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol for the uplink message based at least in part on the delta symbol value and a symbol during a monitoring occasion in which the control 4 message 1s received.

However, Lu et al. further teaches a field/symbol capability which includes:
determining a starting symbol for the uplink message based at least in part on the delta symbol value and a symbol during a monitoring occasion in which the control 4 message 1s received.
(“Optionally, determining a symbol position used for transmitting a PUCCH resource corresponding to the DCI, where the symbol position of the last symbol in which the DCI is located or the symbol position n1-k1 of the last symbol in which the data scheduled by the DCI is located, and the PDSCH may be determined. a symbol number k1 indicated by the -to-HARQ-timing-indicator field, determining that a symbol position for transmitting a PUCCH resource corresponding to the DCI is an n1th symbol position, where n1, k1 are non-negative integers, and n1 is greater than or equal to K1.”; Lu et al.; p.7, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the field/symbol capability of Lu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the field/symbol capability as taught by the messaging/processing of Lu et al., the benefits of improved reception (Papasakellariou; 0218) with improved flexibility (Lu et al.; p.7) are achieved.

Claim(s) 6, 7, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Jang et al. US 20220353698.

As to claim 6:      
Papasakellariou as described above does not explicitly teach:
wherein the message comprises a set of delta 2 symbol values, and wherein the method further comprises: 3 selecting the delta symbol value from the set of delta symbol values based at 4 least in part on the scheduling information.

However, Jang et al. further teaches a table/K1 selection capability which includes:
wherein the message comprises a set of delta 2 symbol values, and wherein the method further comprises: 3 selecting the delta symbol value from the set of delta symbol values based at 4 least in part on the scheduling information.
	(“An occasion at which the corresponding PUCCH resource is transmitted is after a K1 slot from TB transmission corresponding to the corresponding HARQ-ACK. A candidate of a K1 value is configured to a higher layer, and more specifically, it is configured to the dl-DataToUL-ACK parameter in PUCCH-Config specified in Table 19. A K1 value of one of these candidates may be selected by a PDSCH-to-HARQ feedback timing indicator in the DCI scheduling the TB, and the value may be a value specified in Table 5 or 6. A unit of the K1 value may be a slot unit or a subslot unit. Here, the subslot is a unit having a length smaller than that of the slot, and one or a plurality of symbols may constitute one subslot.”; Jang et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the table/K1 selection capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the table/K1 selection capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved coverage (Jang et al.; 0152) are achieved.

As to claim 7:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station indicating a delta slot value 3 associated with the timing information for the uplink message, wherein the message is 4 received ..., or DCI.

However, Jang et al. further teaches a table/K1 selection capability which includes:
receiving a message from the base station indicating a delta slot value 3 associated with the timing information for the uplink message, wherein the message is 4 received ..., or DCI.
	(“An occasion at which the corresponding PUCCH resource is transmitted is after a K1 slot from TB transmission corresponding to the corresponding HARQ-ACK. A candidate of a K1 value is configured to a higher layer, and more specifically, it is configured to the dl-DataToUL-ACK parameter in PUCCH-Config specified in Table 19. A K1 value of one of these candidates may be selected by a PDSCH-to-HARQ feedback timing indicator in the DCI scheduling the TB, and the value may be a value specified in Table 5 or 6. A unit of the K1 value may be a slot unit or a subslot unit. Here, the subslot is a unit having a length smaller than that of the slot, and one or a plurality of symbols may constitute one subslot.”; Jang et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the table/K1 selection capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the table/K1 selection capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved coverage (Jang et al.; 0152) are achieved.

As to claim 30:      
Papasakellariou as described above does not explicitly teach:
wherein the message comprises a set of delta 2 symbol values, and wherein the method further comprises: 3 selecting the delta symbol value from the set of delta symbol values based at 4 least in part on the scheduling information.

However, Jang et al. further teaches a table/K1 selection capability which includes:
wherein the message comprises a set of delta 2 symbol values, and wherein the method further comprises: 3 selecting the delta symbol value from the set of delta symbol values based at 4 least in part on the scheduling information.
	(“An occasion at which the corresponding PUCCH resource is transmitted is after a K1 slot from TB transmission corresponding to the corresponding HARQ-ACK. A candidate of a K1 value is configured to a higher layer, and more specifically, it is configured to the dl-DataToUL-ACK parameter in PUCCH-Config specified in Table 19. A K1 value of one of these candidates may be selected by a PDSCH-to-HARQ feedback timing indicator in the DCI scheduling the TB, and the value may be a value specified in Table 5 or 6. A unit of the K1 value may be a slot unit or a subslot unit. Here, the subslot is a unit having a length smaller than that of the slot, and one or a plurality of symbols may constitute one subslot.”; Jang et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the table/K1 selection capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the table/K1 selection capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved coverage (Jang et al.; 0152) are achieved.

As to claim 31:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station indicating a delta slot value 3 associated with the timing information for the uplink message, wherein the message is 4 received ..., or DCI.

However, Jang et al. further teaches a table/K1 selection capability which includes:
receiving a message from the base station indicating a delta slot value 3 associated with the timing information for the uplink message, wherein the message is 4 received ..., or DCI.
	(“An occasion at which the corresponding PUCCH resource is transmitted is after a K1 slot from TB transmission corresponding to the corresponding HARQ-ACK. A candidate of a K1 value is configured to a higher layer, and more specifically, it is configured to the dl-DataToUL-ACK parameter in PUCCH-Config specified in Table 19. A K1 value of one of these candidates may be selected by a PDSCH-to-HARQ feedback timing indicator in the DCI scheduling the TB, and the value may be a value specified in Table 5 or 6. A unit of the K1 value may be a slot unit or a subslot unit. Here, the subslot is a unit having a length smaller than that of the slot, and one or a plurality of symbols may constitute one subslot.”; Jang et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the table/K1 selection capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the table/K1 selection capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved coverage (Jang et al.; 0152) are achieved.

Claim(s) 8 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Jang et al. US 20220353698 and in further view of Park et al. US 20200213981.

As to claim 8:      
Papasakellariou as described above does not explicitly teach:
determining a slot for transmission of the uplink message based at least in part 3 on a starting symbol for the downlink message, the delta slot value, and a ratio that is based at 4 least in part on a first subcarrier spacing for the uplink message and a second subcarrier 5 spacing for the downlink message.

However, Park et al. further teaches a ratio capability which includes:
determining a slot for transmission of the uplink message based at least in part 3 on a starting symbol for the downlink message, the delta slot value, and a ratio that is based at 4 least in part on a first subcarrier spacing for the uplink message and a second subcarrier 5 spacing for the downlink message.
(“As another example, considerations for determining the semi-static HARQ-ACK codebook (or HARQ-ACK codebook type 1) may be as follows. [0216] a) on a set of slot timing values K.sub.1 associated with the active UL BWP [0217] a) If the UE is configured to monitor PDCCH for DCI format 1_0 and is not configured to monitor PDCCH for DCI format 1_1 on serving cell C, K.sub.1 is provided by the slot timing values {1, 2, 3, 4, 5, 6, 7, 8} for DCI format 1_0 [0218] b) If the UE is configured to monitor PDCCH for DCI format 1_1 for serving cell C, K.sub.1 is provided by dl-DataToUL-ACK for DCI format 1_1 [0219] b) on a set of row indexes R of a table that is provided either by a first set of row indexes of a table that is provided by PDSCH-TimeDomainResourceAllocationList in PDSCH-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214], or by the union of the first set of row indexes and a second set of row indexes, if provided by PDSCH-TimeDomainResourceAllocationList in PDSCH-Config, associated with the active DL BWP and defining respective sets of slot offsets K.sub.0, start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214] [0220] c) on the ratio 2.sup.μ.sup.DL.sup.-μ.sup.UL between the downlink SCS configuration μ.sub.DL and the uplink SCS configuration μ, provided by subcarrierSpacing in BWP-Downlink and BWP-Uplink for the active DL BWP and the active UL BWP, respectively [0221] d) if provided, on TDD-UL-DL-ConfigurationCommon and TDD-UL-DL-ConfigDedicated as described in Subclause 11.1.”; Park et al.; 0215)
(“Specifically, when a time resource assignment field index included in DCI for scheduling of the PDSCH indicates m, this indication informs of a combination of data resource assignment length L, a data resource start symbol S, a slot index K.sub.0, PDSCH mapping type information, and DMRS type A position information (dmrs-TypeA-Position) corresponding to m+1 in the table indicating time domain resource assignment information. For example, Table 3 is a table that includes time domain resource assignment information.”; Park et al.; 0075)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ratio capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the ratio capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved optimization (Park et al.; 0043) are achieved.

As to claim 32:      
Papasakellariou as described above does not explicitly teach:
determining a slot for transmission of the uplink message based at least in part 3 on a starting symbol for the downlink message, the delta slot value, and a ratio that is based at 4 least in part on a first subcarrier spacing for the uplink message and a second subcarrier 5 spacing for the downlink message.

However, Park et al. further teaches a ratio capability which includes:
determining a slot for transmission of the uplink message based at least in part 3 on a starting symbol for the downlink message, the delta slot value, and a ratio that is based at 4 least in part on a first subcarrier spacing for the uplink message and a second subcarrier 5 spacing for the downlink message.
(“As another example, considerations for determining the semi-static HARQ-ACK codebook (or HARQ-ACK codebook type 1) may be as follows. [0216] a) on a set of slot timing values K.sub.1 associated with the active UL BWP [0217] a) If the UE is configured to monitor PDCCH for DCI format 1_0 and is not configured to monitor PDCCH for DCI format 1_1 on serving cell C, K.sub.1 is provided by the slot timing values {1, 2, 3, 4, 5, 6, 7, 8} for DCI format 1_0 [0218] b) If the UE is configured to monitor PDCCH for DCI format 1_1 for serving cell C, K.sub.1 is provided by dl-DataToUL-ACK for DCI format 1_1 [0219] b) on a set of row indexes R of a table that is provided either by a first set of row indexes of a table that is provided by PDSCH-TimeDomainResourceAllocationList in PDSCH-ConfigCommon or by Default PDSCH time domain resource allocation A [6, TS 38.214], or by the union of the first set of row indexes and a second set of row indexes, if provided by PDSCH-TimeDomainResourceAllocationList in PDSCH-Config, associated with the active DL BWP and defining respective sets of slot offsets K.sub.0, start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214] [0220] c) on the ratio 2.sup.μ.sup.DL.sup.-μ.sup.UL between the downlink SCS configuration μ.sub.DL and the uplink SCS configuration μ, provided by subcarrierSpacing in BWP-Downlink and BWP-Uplink for the active DL BWP and the active UL BWP, respectively [0221] d) if provided, on TDD-UL-DL-ConfigurationCommon and TDD-UL-DL-ConfigDedicated as described in Subclause 11.1.”; Park et al.; 0215)
(“Specifically, when a time resource assignment field index included in DCI for scheduling of the PDSCH indicates m, this indication informs of a combination of data resource assignment length L, a data resource start symbol S, a slot index K.sub.0, PDSCH mapping type information, and DMRS type A position information (dmrs-TypeA-Position) corresponding to m+1 in the table indicating time domain resource assignment information. For example, Table 3 is a table that includes time domain resource assignment information.”; Park et al.; 0075)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ratio capability of Jang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the ratio capability as taught by the messaging/processing of Jang et al., the benefits of improved reception (Papasakellariou; 0218) with improved optimization (Park et al.; 0043) are achieved.

Claim(s) 9 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Jang et al. US 20220353698 and in further view of Wang et al. US 20210067276.

As to claim 9:      
Papasakellariou as described above does not explicitly teach:
determining a slot for transmission of the uplink message based at least in part on a slot scheduled for the downlink message and the delta slot value.

However, Wang et al. further teaches a delay parameter/HARQ-ACK capability which includes:
determining a slot for transmission of the uplink message based at least in part on a slot scheduled for the downlink message and the delta slot value.
(“For one carrier, when a Semi-Persistent Scheduling (SPS) is configured, PDSCH resources allocated for SPS release can be indicated by DCI. A field for indicating K1 in the DCI can be redefined to indicate an HARQ-ACK timing for the SPS Release, i.e., the delay from a slot where the DCI is located to a slot where the HARQ-ACK is located. For one carrier, in order to feed back the HARQ-ACK of the SPS Release, in addition to the HARQ-ACK occasion determined for the one carrier, one HARQ-ACK bit is added to indicate whether the UE has received the SPS Release. The one HARQ-ACK bit can be located in front of the HARQ-ACK occasion determined for the one carrier, or located behind the HARQ-ACK occasion determined for the one carrier. Or, the one HARQ-ACK bit can be located in front of the HARQ-ACK occasion determined for the Nec carriers, or located behind the HARQ-ACK occasion determined for the Nec carriers. When the SPS is configured on multiple carriers, HARQ-ACK bits of the SPS Release of the multiple carriers can be correspondingly added in front of or behind the HARQ-ACK occasion determined for the Nec carriers. Or, in the DCI of the indicating the SPS release, a virtual PDSCH can be indicated, so that the HARQ-ACK of the SPS Release is processed according to this virtual PDSCH. Specifically, in the DCI, the delay K0 from a slot where the DCI is located to a slot where the virtual PDSCH is located and the delay K1 from the slot where the virtual PDSCH is located to a slot where the HARQ-ACK is located are indicated, so that the slot for feeding back the HARQ-ACK of the SPS Release is determined. By this method, the HARQ-ACK of the SPS Release can occupy the HARQ-ACK occasion of the virtual PDSCH, so that the HARQ-ACK occasion can be determined by a method the same as that of other dynamic PDSCHs, for example, by one of the following five embodiments of the present invention.”; Wang et al.; 0096)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/HARQ-ACK capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/HARQ-ACK capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Wang et al.; 0071) are achieved.

As to claim 33:      
Papasakellariou as described above does not explicitly teach:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.

However, Wang et al. further teaches a delay parameter/starting symbol capability which includes:
determining a starting symbol for the uplink message based at least in part on a starting symbol of the downlink message and the delta symbol value.
(“Preferably, the step of determining the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot includes: for the one slot, determining, according to a configured slot pattern, a configured PDCCH monitoring occasion and a set T for configuring a PDSCH scheduling, the total number X of HARQ-ACK occasions to be mapped within the one slot, and mapping each element in the set T to one of the X HARQ-ACK occasions respectively, wherein each element in the set T includes: a scheduling delay parameter K0, a starting OFDM symbol of the PDSCH, the number of OFDM symbols of the PDSCH and the type of the PDSCH.”; Wang et al.; 0049)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/starting symbol capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/starting symbol capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Wang et al.; 0071) are achieved.

Claim(s) 10, 13, 14, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Bae et al. WO 2021221477 (citations are from English language translation except as noted).

As to claim 10:      
Papasakellariou as described above does not explicitly teach:
determining a set of time resources for transmission of the uplink message based at least in part on the timing information for the downlink message; 4 applying a timing advance of the UE for transmitting the uplink message 5 based at least in part on the set of time resources; and 6 transmitting the uplink message in accordance with the set of time resources 7 and the applied timing advance.

However, Bae et al. further teaches a delay parameter/timing advance capability which includes:
determining a set of time resources for transmission of the uplink message based at least in part on the timing information for the downlink message; 4 applying a timing advance of the UE for transmitting the uplink message 5 based at least in part on the set of time resources; and 6 transmitting the uplink message in accordance with the set of time resources 7 and the applied timing advance.
 (“In the 5G or NR system, when the base station transmits the PDSCH including downlink data, the DCI for scheduling the PDSCH indicates the K1 value, which is a value corresponding to timing information at which the terminal transmits HARQ-ACK information for the PDSCH. When the HARQ-ACK information is not instructed to be transmitted before the symbol L1 including timing advance, the UE may transmit the HARQ-ACK to the base station. That is, HARQ-ACK information may be transmitted from the terminal to the base station at the same or later time point than the symbol L1 including timing advance. When the HARQ-ACK information is indicated to be transmitted before the symbol L1 including timing advance, the HARQ-ACK information may not be valid HARQ-ACK information in HARQ-ACK transmission from the terminal to the base station.”; Bae et al.; p.14, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/timing advance capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/timing advance capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

As to claim 13:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station comprising a length indicator for 3 transmission of the uplink message, wherein the message is received via ... or DCI; 5 determining a symbol length for the uplink message based at least in part on 6 the length indicator; and 7 transmitting the uplink message in accordance with the determined symbol 8 length.

However, Bae et al. further teaches a SLIV capability which includes:
receiving a message from the base station comprising a length indicator for 3 transmission of the uplink message, wherein the message is received via ... or DCI; 5 determining a symbol length for the uplink message based at least in part on 6 the length indicator; and 7 transmitting the uplink message in accordance with the determined symbol 8 length.

(“In the case of data transmission through PDSCH or PUSCH, time domain resource assignment includes information about a slot in which PDSCH/PUSCH is transmitted, and a symbol to which a start symbol position S in the corresponding slot and PDSCH/PUSCH are mapped. It can be conveyed by the number L. In the above, S may be a relative position from the start of the slot, L may be the number of consecutive symbols, and S and L are start and length indicator values defined as in Equation 1 below (start and length indicator value: SLIV) can be determined from”; Bae et al.; p.9 bottom and p10 top)

(“In the NR system, the UE may receive information on the SLIV value, the PDSCH/PUSCH mapping type, and the slot in which the PDSCH/PUSCH is transmitted in one row through RRC configuration (eg, the information is configured in the form of a table) can be). Thereafter, in the time domain resource allocation of the DCI, by indicating the index value in the set table, the base station can deliver the SLIV value, the PDSCH/PUSCH mapping type, and information on the slot in which the PDSCH/PUSCH is transmitted to the terminal.”; Bae et al.; p.10 top)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

As to claim 14:      
Papasakellariou as described above does not explicitly teach:
wherein the length indicator comprises a set 2 of symbol lengths, and wherein determining the symbol length for the uplink message 3 comprises: 4 selecting the symbol length from the set of symbol lengths based at least in 5 part on the scheduling information.

However, Bae et al. further teaches a SLIV capability which includes:
wherein the length indicator comprises a set 2 of symbol lengths, and wherein determining the symbol length for the uplink message 3 comprises: 4 selecting the symbol length from the set of symbol lengths based at least in 5 part on the scheduling information.

(“In the case of data transmission through PDSCH or PUSCH, time domain resource assignment includes information about a slot in which PDSCH/PUSCH is transmitted, and a symbol to which a start symbol position S in the corresponding slot and PDSCH/PUSCH are mapped. It can be conveyed by the number L. In the above, S may be a relative position from the start of the slot, L may be the number of consecutive symbols, and S and L are start and length indicator values defined as in Equation 1 below (start and length indicator value: SLIV) can be determined from”; Bae et al.; p.9 bottom and p10 top)
(“In the NR system, the UE may receive information on the SLIV value, the PDSCH/PUSCH mapping type, and the slot in which the PDSCH/PUSCH is transmitted in one row through RRC configuration (eg, the information is configured in the form of a table) can be). Thereafter, in the time domain resource allocation of the DCI, by indicating the index value in the set table, the base station can deliver the SLIV value, the PDSCH/PUSCH mapping type, and information on the slot in which the PDSCH/PUSCH is transmitted to the terminal.”; Bae et al.; p.10 top)

From Korean language reference

    PNG
    media_image1.png
    103
    351
    media_image1.png
    Greyscale

      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

As to claim 34:      
Papasakellariou as described above does not explicitly teach:
determining a set of time resources for transmission of the uplink message based at least in part on the timing information for the downlink message; 4 applying a timing advance of the UE for transmitting the uplink message 5 based at least in part on the set of time resources; and 6 transmitting the uplink message in accordance with the set of time resources 7 and the applied timing advance.

However, Bae et al. further teaches a delay parameter/timing advance capability which includes:
determining a set of time resources for transmission of the uplink message based at least in part on the timing information for the downlink message; 4 applying a timing advance of the UE for transmitting the uplink message 5 based at least in part on the set of time resources; and 6 transmitting the uplink message in accordance with the set of time resources 7 and the applied timing advance.
 (“In the 5G or NR system, when the base station transmits the PDSCH including downlink data, the DCI for scheduling the PDSCH indicates the K1 value, which is a value corresponding to timing information at which the terminal transmits HARQ-ACK information for the PDSCH. When the HARQ-ACK information is not instructed to be transmitted before the symbol L1 including timing advance, the UE may transmit the HARQ-ACK to the base station. That is, HARQ-ACK information may be transmitted from the terminal to the base station at the same or later time point than the symbol L1 including timing advance. When the HARQ-ACK information is indicated to be transmitted before the symbol L1 including timing advance, the HARQ-ACK information may not be valid HARQ-ACK information in HARQ-ACK transmission from the terminal to the base station.”; Bae et al.; p.14, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay parameter/timing advance capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the delay parameter/timing advance capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

As to claim 37:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station comprising a length indicator for 3 transmission of the uplink message, wherein the message is received via ... or DCI; 5 determining a symbol length for the uplink message based at least in part on 6 the length indicator; and 7 transmitting the uplink message in accordance with the determined symbol 8 length.

However, Bae et al. further teaches a SLIV capability which includes:
receiving a message from the base station comprising a length indicator for 3 transmission of the uplink message, wherein the message is received via ... or DCI; 5 determining a symbol length for the uplink message based at least in part on 6 the length indicator; and 7 transmitting the uplink message in accordance with the determined symbol 8 length.

(“In the case of data transmission through PDSCH or PUSCH, time domain resource assignment includes information about a slot in which PDSCH/PUSCH is transmitted, and a symbol to which a start symbol position S in the corresponding slot and PDSCH/PUSCH are mapped. It can be conveyed by the number L. In the above, S may be a relative position from the start of the slot, L may be the number of consecutive symbols, and S and L are start and length indicator values defined as in Equation 1 below (start and length indicator value: SLIV) can be determined from”; Bae et al.; p.9 bottom and p10 top)

(“In the NR system, the UE may receive information on the SLIV value, the PDSCH/PUSCH mapping type, and the slot in which the PDSCH/PUSCH is transmitted in one row through RRC configuration (eg, the information is configured in the form of a table) can be). Thereafter, in the time domain resource allocation of the DCI, by indicating the index value in the set table, the base station can deliver the SLIV value, the PDSCH/PUSCH mapping type, and information on the slot in which the PDSCH/PUSCH is transmitted to the terminal.”; Bae et al.; p.10 top)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

As to claim 38:      
Papasakellariou as described above does not explicitly teach:
wherein the length indicator comprises a set 2 of symbol lengths, and wherein determining the symbol length for the uplink message 3 comprises: 4 selecting the symbol length from the set of symbol lengths based at least in 5 part on the scheduling information.

However, Bae et al. further teaches a SLIV capability which includes:
wherein the length indicator comprises a set 2 of symbol lengths, and wherein determining the symbol length for the uplink message 3 comprises: 4 selecting the symbol length from the set of symbol lengths based at least in 5 part on the scheduling information.

(“In the case of data transmission through PDSCH or PUSCH, time domain resource assignment includes information about a slot in which PDSCH/PUSCH is transmitted, and a symbol to which a start symbol position S in the corresponding slot and PDSCH/PUSCH are mapped. It can be conveyed by the number L. In the above, S may be a relative position from the start of the slot, L may be the number of consecutive symbols, and S and L are start and length indicator values defined as in Equation 1 below (start and length indicator value: SLIV) can be determined from”; Bae et al.; p.9 bottom and p10 top)
(“In the NR system, the UE may receive information on the SLIV value, the PDSCH/PUSCH mapping type, and the slot in which the PDSCH/PUSCH is transmitted in one row through RRC configuration (eg, the information is configured in the form of a table) can be). Thereafter, in the time domain resource allocation of the DCI, by indicating the index value in the set table, the base station can deliver the SLIV value, the PDSCH/PUSCH mapping type, and information on the slot in which the PDSCH/PUSCH is transmitted to the terminal.”; Bae et al.; p.10 top)

From Korean language reference

    PNG
    media_image1.png
    103
    351
    media_image1.png
    Greyscale

      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved timing (Bae et al.; Abstract) are achieved.

Claim(s) 11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Wang et al. US 20210234643.

As to claim 11:      
Papasakellariou as described above does not explicitly teach:
determining a set of time resources for transmission of the uplink message that 3 are aligned with a set of downlink symbols based at least in part on the timing information for 4 the downlink message or the timing information for the uplink message; and 5 transmitting the uplink message via the set of time resources.

However, Wang et al. further teaches an alignment capability which includes:
determining a set of time resources for transmission of the uplink message that 3 are aligned with a set of downlink symbols based at least in part on the timing information for 4 the downlink message or the timing information for the uplink message; and 5 transmitting the uplink message via the set of time resources.
(“Since μ.sub.DL<μ.sub.DL, the length of one slot of the DL BWP is equal to the length of M slots of the UL BWP. A method for defining HARQ-ACK feedback timing, for one PDSCH of a slot p of the DL BWP, an ending OFDM symbol of the slot M.Math.p+M-1 of the UL BWP is aligned with an ending OFDM symbol of the slot p of the DL BWP, such that the slot M.Math.p+M-1 of the UL BWP corresponds to K1=0. According to this method for defining the feedback timing, for one slot n of the UL BWP and for one Kl, only when the ending OFDM symbol of the slot n-K1 is aligned with the ending OFDM symbol of one slot of the DL BWP, i.e. when n-K1-M+1 may be divisible by M, the HARQ-ACK of the PDSCH of the one slot of the DL BWP is transmitted in the slot n of UL BWP according to K1.”; Wang et al.; 0195)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the alignment capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the alignment capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

As to claim 35:      
Papasakellariou as described above does not explicitly teach:
determining a set of time resources for transmission of the uplink message that 3 are aligned with a set of downlink symbols based at least in part on the timing information for 4 the downlink message or the timing information for the uplink message; and 5 transmitting the uplink message via the set of time resources.

However, Wang et al. further teaches an alignment capability which includes:
determining a set of time resources for transmission of the uplink message that 3 are aligned with a set of downlink symbols based at least in part on the timing information for 4 the downlink message or the timing information for the uplink message; and 5 transmitting the uplink message via the set of time resources.
(“Since μ.sub.DL<μ.sub.DL, the length of one slot of the DL BWP is equal to the length of M slots of the UL BWP. A method for defining HARQ-ACK feedback timing, for one PDSCH of a slot p of the DL BWP, an ending OFDM symbol of the slot M.Math.p+M-1 of the UL BWP is aligned with an ending OFDM symbol of the slot p of the DL BWP, such that the slot M.Math.p+M-1 of the UL BWP corresponds to K1=0. According to this method for defining the feedback timing, for one slot n of the UL BWP and for one Kl, only when the ending OFDM symbol of the slot n-K1 is aligned with the ending OFDM symbol of one slot of the DL BWP, i.e. when n-K1-M+1 may be divisible by M, the HARQ-ACK of the PDSCH of the one slot of the DL BWP is transmitted in the slot n of UL BWP according to K1.”; Wang et al.; 0195)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the alignment capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the alignment capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

Claim(s) 12 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Wang et al. CN 110120861 A (citations are from English translation).

As to claim 12:      
Papasakellariou as described above does not explicitly teach:
determining a symbol length for transmission of the uplink message based at 3 least in part on a start symbol of the uplink message.

However, Wang et al. further teaches an length capability which includes:
determining a symbol length for transmission of the uplink message based at 3 least in part on a start symbol of the uplink message.
(“Alternatively, when the PUCCH start symbol offset set or at least one ending symbols of the PUCCH offset set comprises a plurality of offset values, the initial symbol and length to determine the PUCCH comprises: receiving the DCI signalling sent by the base station, the DCI signalling comprises: triggering an indication of the PUCCH, the PUCCH start symbol offset and the PUCCH of the end symbol offset, based on the RRC signaling and the DCI signal, the starting symbol and the length to determine the PUCCH.”; Wang et al.; p.2, top/middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the length capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved communication (Wang et al.; Abstract) are achieved.

As to claim 36:      
Papasakellariou as described above does not explicitly teach:
determining a symbol length for transmission of the uplink message based at 3 least in part on a start symbol of the uplink message.

However, Wang et al. further teaches an length capability which includes:
determining a symbol length for transmission of the uplink message based at 3 least in part on a start symbol of the uplink message.
(“Alternatively, when the PUCCH start symbol offset set or at least one ending symbols of the PUCCH offset set comprises a plurality of offset values, the initial symbol and length to determine the PUCCH comprises: receiving the DCI signalling sent by the base station, the DCI signalling comprises: triggering an indication of the PUCCH, the PUCCH start symbol offset and the PUCCH of the end symbol offset, based on the RRC signaling and the DCI signal, the starting symbol and the length to determine the PUCCH.”; Wang et al.; p.2, top/middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Wang et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the length capability as taught by the messaging/processing of Wang et al., the benefits of improved reception (Papasakellariou; 0218) with improved communication (Wang et al.; Abstract) are achieved.

Claim(s) 15, 16, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Hu et al. US 20210218539.

As to claim 15:      
Papasakellariou as described above does not explicitly teach:
determining a reference signal mapping type for the uplink message based at least in part on a portion of the scheduling information of the control message.

However, Hu et al. further teaches a SLIV capability which includes:
determining a reference signal mapping type for the uplink message based at least in part on a portion of the scheduling information of the control message.
	(“(5) Start and length indicator value table: In this specification, a start and length indicator value may be referred to as an SLIV for short. Correspondingly, in this specification, the start and length indicator value table may be referred to as an SLIV table for short. The SLIV table may include a physical downlink shared channel (PDSCH) mapping type (PDSCH mapping type) and a demodulation reference signal (DMRS)-type A-position (dmrs-TypeA-Position), a slot offset K.sub.0 from a slot in which a physical downlink control channel (PDCCH) is located to a slot in which an uplink channel of a PDSCH scheduled by the PDCCH is located, a start symbol S of the PDSCH in a slot, and a quantity L of symbols occupied by the PDSCH. One SLIV table may include at least one type of SLIV information, and each type of SLIV information has a corresponding number (that is, an SLIV index).”; Hu et al.; 0108)
	(“[0109] For example, referring to Table 2 that is Table 5.1.2.1.1-2 in the protocol NR R15 38.214 v15.2.0, a row index in the table is an SLIV index, and the SLIV table and the SLIV indexes may be configured by using a higher-layer parameter or predefined. In the existing protocol, an SLIV index is carried in DCI on the PDCCH, and is used to indicate time domain resource allocation of a PDSCH scheduled by the DCI, that is, a combination of a start time domain symbol and a length of consecutive time domain symbols of the PDSCH.”; Hu et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Hu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Hu et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

As to claim 16:      
Papasakellariou as described above does not explicitly teach:
determining that the reference signal mapping type is Type-A mapping based 3 _ at least in part on a starting symbol and a symbol length of the uplink message.

However, Hu et al. further teaches a SLIV capability which includes:
determining that the reference signal mapping type is Type-A mapping based 3 _ at least in part on a starting symbol and a symbol length of the uplink message.
	(“(5) Start and length indicator value table: In this specification, a start and length indicator value may be referred to as an SLIV for short. Correspondingly, in this specification, the start and length indicator value table may be referred to as an SLIV table for short. The SLIV table may include a physical downlink shared channel (PDSCH) mapping type (PDSCH mapping type) and a demodulation reference signal (DMRS)-type A-position (dmrs-TypeA-Position), a slot offset K.sub.0 from a slot in which a physical downlink control channel (PDCCH) is located to a slot in which an uplink channel of a PDSCH scheduled by the PDCCH is located, a start symbol S of the PDSCH in a slot, and a quantity L of symbols occupied by the PDSCH. One SLIV table may include at least one type of SLIV information, and each type of SLIV information has a corresponding number (that is, an SLIV index).”; Hu et al.; 0108)
	(“[0109] For example, referring to Table 2 that is Table 5.1.2.1.1-2 in the protocol NR R15 38.214 v15.2.0, a row index in the table is an SLIV index, and the SLIV table and the SLIV indexes may be configured by using a higher-layer parameter or predefined. In the existing protocol, an SLIV index is carried in DCI on the PDCCH, and is used to indicate time domain resource allocation of a PDSCH scheduled by the DCI, that is, a combination of a start time domain symbol and a length of consecutive time domain symbols of the PDSCH.”; Hu et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Hu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Hu et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

As to claim 39:      
Papasakellariou as described above does not explicitly teach:
determining a reference signal mapping type for the uplink message based at least in part on a portion of the scheduling information of the control message.

However, Hu et al. further teaches a SLIV capability which includes:
determining a reference signal mapping type for the uplink message based at least in part on a portion of the scheduling information of the control message.
	(“(5) Start and length indicator value table: In this specification, a start and length indicator value may be referred to as an SLIV for short. Correspondingly, in this specification, the start and length indicator value table may be referred to as an SLIV table for short. The SLIV table may include a physical downlink shared channel (PDSCH) mapping type (PDSCH mapping type) and a demodulation reference signal (DMRS)-type A-position (dmrs-TypeA-Position), a slot offset K.sub.0 from a slot in which a physical downlink control channel (PDCCH) is located to a slot in which an uplink channel of a PDSCH scheduled by the PDCCH is located, a start symbol S of the PDSCH in a slot, and a quantity L of symbols occupied by the PDSCH. One SLIV table may include at least one type of SLIV information, and each type of SLIV information has a corresponding number (that is, an SLIV index).”; Hu et al.; 0108)
	(“[0109] For example, referring to Table 2 that is Table 5.1.2.1.1-2 in the protocol NR R15 38.214 v15.2.0, a row index in the table is an SLIV index, and the SLIV table and the SLIV indexes may be configured by using a higher-layer parameter or predefined. In the existing protocol, an SLIV index is carried in DCI on the PDCCH, and is used to indicate time domain resource allocation of a PDSCH scheduled by the DCI, that is, a combination of a start time domain symbol and a length of consecutive time domain symbols of the PDSCH.”; Hu et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Hu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Hu et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

As to claim 40:      
Papasakellariou as described above does not explicitly teach:
determining that the reference signal mapping type is Type-A mapping based 3 _ at least in part on a starting symbol and a symbol length of the uplink message.

However, Hu et al. further teaches a SLIV capability which includes:
determining that the reference signal mapping type is Type-A mapping based 3 _ at least in part on a starting symbol and a symbol length of the uplink message.
	(“(5) Start and length indicator value table: In this specification, a start and length indicator value may be referred to as an SLIV for short. Correspondingly, in this specification, the start and length indicator value table may be referred to as an SLIV table for short. The SLIV table may include a physical downlink shared channel (PDSCH) mapping type (PDSCH mapping type) and a demodulation reference signal (DMRS)-type A-position (dmrs-TypeA-Position), a slot offset K.sub.0 from a slot in which a physical downlink control channel (PDCCH) is located to a slot in which an uplink channel of a PDSCH scheduled by the PDCCH is located, a start symbol S of the PDSCH in a slot, and a quantity L of symbols occupied by the PDSCH. One SLIV table may include at least one type of SLIV information, and each type of SLIV information has a corresponding number (that is, an SLIV index).”; Hu et al.; 0108)
	(“[0109] For example, referring to Table 2 that is Table 5.1.2.1.1-2 in the protocol NR R15 38.214 v15.2.0, a row index in the table is an SLIV index, and the SLIV table and the SLIV indexes may be configured by using a higher-layer parameter or predefined. In the existing protocol, an SLIV index is carried in DCI on the PDCCH, and is used to indicate time domain resource allocation of a PDSCH scheduled by the DCI, that is, a combination of a start time domain symbol and a length of consecutive time domain symbols of the PDSCH.”; Hu et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Hu et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the SLIV capability as taught by the messaging/processing of Hu et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Wang et al.; 0074) are achieved.

Claim(s) 19 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Bae et al. US 20220312483 and in further view of Chen et al. WO 2018045576 (citations are from English translation).

As to claim 19:      
Papasakellariou as described above does not explicitly teach:
determining the number of repetitions for the uplink message based at least in 3. part on the number of repetitions for the downlink message and a delta value.

However, Bae et al. further teaches a repetition capability which includes:
determining the number of repetitions for the uplink message based at least in 3. part on the number of repetitions for the downlink message and ....
 (“The UE may be configured to perform multi-slot PUSCH transmission or multi-slot PDSCH reception. For example, referring to FIG. 9(a), the UE may be configured by the BS to apply the same symbol(s) allocation across K consecutive slots, where K is an integer greater than 1. In this case, the UE repeats transmission/reception of a TB across the K consecutive slots by applying the same slot(s) allocation in each of the K consecutive slots. In the present disclosure, an occasion on which a TB may be transmitted/received may be referred to as a transmission occasion/reception occasion. For example, when K PDSCH/PUSCH repetitions are indicated to the UE for the serving cell, the UE may perform PDSCH reception/PUSCH transmission in K consecutive DL slot(s)/subslot(s), starting in slot/subslot n. In this case, the UE may assume that all K PDSCH receptions/transmissions are performed in the same RB(s).”; Bae et al.; 0205)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

However, Chen et al. further teaches a repetition capability which includes:
a delta value
(“The base station also needs to consider other factors when configuring the PRACH resource, such as resource configuration of other base stations or cells to avoid interference generated by the terminal during random access. The resource transfer between the base stations can effectively solve this problem. The base stations can transmit the X2-AP messages through the X2 interface, and can carry the PRACH configuration in the served cell information of the X2 interface establishment and update messages. Physical random access channel configuration) to pass. The delivery content includes a specific configuration of the random access resource. When multiple carriers are used for random access, the random access resource configuration of each carrier is included, which may include time and/or frequency configuration, and offset setting (offset). The number of repetitions of the preamble (preamble) and the number of repetitions related to the uplink and downlink and the coverage level may also include the number of repetitions of the corresponding scheduled downlink random access response PDCCH, and the offset of the downlink PDCCH resource (offset) And time-frequency resource information, etc. The specific embodiment is the PRACH information of the non-primary carrier except the anchor carrier, and the non-anchor corresponding to the cell is exchanged. The NPRACH resource list of the carrier may of course also be used to send the resource information of the primary carrier and the non-primary carrier in a field in a list.”; Chen et al.; p.16 bottom page and p.17 top of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Chen et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Chen et al., the benefits of improved reception (Papasakellariou; 0218) with improved success (Chen et al.; p.4, middle of page) are achieved.

As to claim 43:      
Papasakellariou as described above does not explicitly teach:
determining the number of repetitions for the uplink message based at least in 3. part on the number of repetitions for the downlink message and a delta value.

However, Bae et al. further teaches a repetition capability which includes:
determining the number of repetitions for the uplink message based at least in 3. part on the number of repetitions for the downlink message and ....
 (“The UE may be configured to perform multi-slot PUSCH transmission or multi-slot PDSCH reception. For example, referring to FIG. 9(a), the UE may be configured by the BS to apply the same symbol(s) allocation across K consecutive slots, where K is an integer greater than 1. In this case, the UE repeats transmission/reception of a TB across the K consecutive slots by applying the same slot(s) allocation in each of the K consecutive slots. In the present disclosure, an occasion on which a TB may be transmitted/received may be referred to as a transmission occasion/reception occasion. For example, when K PDSCH/PUSCH repetitions are indicated to the UE for the serving cell, the UE may perform PDSCH reception/PUSCH transmission in K consecutive DL slot(s)/subslot(s), starting in slot/subslot n. In this case, the UE may assume that all K PDSCH receptions/transmissions are performed in the same RB(s).”; Bae et al.; 0205)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Bae et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Bae et al., the benefits of improved reception (Papasakellariou; 0218) with improved reliability (Bae et al.; 0203) are achieved.

However, Chen et al. further teaches a repetition capability which includes:
a delta value
(“The base station also needs to consider other factors when configuring the PRACH resource, such as resource configuration of other base stations or cells to avoid interference generated by the terminal during random access. The resource transfer between the base stations can effectively solve this problem. The base stations can transmit the X2-AP messages through the X2 interface, and can carry the PRACH configuration in the served cell information of the X2 interface establishment and update messages. Physical random access channel configuration) to pass. The delivery content includes a specific configuration of the random access resource. When multiple carriers are used for random access, the random access resource configuration of each carrier is included, which may include time and/or frequency configuration, and offset setting (offset). The number of repetitions of the preamble (preamble) and the number of repetitions related to the uplink and downlink and the coverage level may also include the number of repetitions of the corresponding scheduled downlink random access response PDCCH, and the offset of the downlink PDCCH resource (offset) And time-frequency resource information, etc. The specific embodiment is the PRACH information of the non-primary carrier except the anchor carrier, and the non-anchor corresponding to the cell is exchanged. The NPRACH resource list of the carrier may of course also be used to send the resource information of the primary carrier and the non-primary carrier in a field in a list.”; Chen et al.; p.16 bottom page and p.17 top of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Chen et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the repetition capability as taught by the messaging/processing of Chen et al., the benefits of improved reception (Papasakellariou; 0218) with improved success (Chen et al.; p.4, middle of page) are achieved.

Claim(s) 20 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Takeda et al. US 20210259004.

As to claim 20:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station comprising the repetition index, 3. wherein the message is received via RRC signaling.

However, Takeda et al. further teaches an index/higher layer capability which includes:
receiving a message from the base station comprising the repetition index, 3. wherein the message is received via RRC signaling.
(“Referring to FIG. 7A, the DCI that schedules the PDSCHs for all repetitions with repetition coefficients K will be described. Each PUCCH resource for each repetition indicated by each value in the ARI field in the DCI (each TRP or each repetition index) may be associated with the spatial relation information of the PUCCH for each repetition (the spatial relation information of the PUCCH used to transmit a HARQ-ACK to each TRP) by higher layer signaling.”; Takeda et al.; 0147)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the index/higher layer capability of Takeda et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the index/higher layer capability as taught by the messaging/processing of Takeda et al., the benefits of improved reception (Papasakellariou; 0218) with reduced burden (Takeda et aol.; 0160) are achieved.

As to claim 44:      
Papasakellariou as described above does not explicitly teach:
receiving a message from the base station comprising the repetition index, 3. wherein the message is received via RRC signaling.

However, Takeda et al. further teaches an index/higher layer capability which includes:
receiving a message from the base station comprising the repetition index, 3. wherein the message is received via RRC signaling.
(“Referring to FIG. 7A, the DCI that schedules the PDSCHs for all repetitions with repetition coefficients K will be described. Each PUCCH resource for each repetition indicated by each value in the ARI field in the DCI (each TRP or each repetition index) may be associated with the spatial relation information of the PUCCH for each repetition (the spatial relation information of the PUCCH used to transmit a HARQ-ACK to each TRP) by higher layer signaling.”; Takeda et al.; 0147)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the index/higher layer capability of Takeda et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the index/higher layer capability as taught by the messaging/processing of Takeda et al., the benefits of improved reception (Papasakellariou; 0218) with reduced burden (Takeda et aol.; 0160) are achieved.

Claim(s) 22 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Nemeth et al. US 20220338226.

As to claim 22:      
Papasakellariou as described above does not explicitly teach:
receiving the control message via a carrier different from the same carrier used 3. for the uplink and downlink messages.

However, Nemeth et al. further teaches cross-carrier scheduling capability which includes:
receiving the control message via a carrier different from the same carrier used 3. for the uplink and downlink messages.
(“In some implementations, when dynamic carrier selection for PUCCH transmission using implicit or explicit indication of the carrier is supported between carriers with different numerology and/or uplink sub-slot partitioning (including slot based configuration), K1 may apply a common unit for the set of carriers allowed for cross-carrier scheduling. Conveniently, K1 could be the shortest configured sub-slot length amongst CCs expressed at the numerology of the highest SCS amongst CCs and configured or active bandwidth parts (BWPs). In another implementations, K1 may apply a flexible unit that is specific to each pair of carriers that may potentially participate in the cross-carrier scheduling and their roles. Conveniently, K1 could be evaluated by trying all hypothetical CCs for PUCCH and using a 2-D table that specifies the unit for K1 for each ordered pair of CCs (e.g., 1.sup.st CC: PDCCH, 2.sup.nd CC: PUCCH). In another implementations, K1 may apply the unit configured for the indicated target carrier for PUCCH.”; Nemeth et al.; 0042)
(“In another aspect, for a TDD system, the worst case of PDSCH/PUSCH alignment delay is dominated by the length of downlink and uplink and may be inhibitive to apply URLLC retransmission. Therefore, to reduce the alignment delay, there is a need to deploy a CA system of TDD carriers with an appropriate time offset between uplink slots of different CCs and introduce dynamic cross-carrier scheduling for PDSCH/PUSCH. FIG. 2 illustrates an example scenario 200 under schemes in accordance with implementations of the present disclosure. Scenario 200 involves a UE and a plurality of network nodes, which may be a part of a wireless communication network (e.g., an LTE network, a 5G network, an NR network, an IoT network or an NB-IoT network). Scenario 200 illustrates an example of dynamic cross-carrier scheduling for PDSCH and/or PUSCH. The UE may be configured with a plurality of CCs such as a first CC (e.g., CC 1) and a second CC (e.g., CC 2). The first CC and the second CC may have different TDD patterns for uplink/downlink slots. For example, CC 1 and CC 2 may have opposite downlink/uplink slot distribution. To reduce the alignment delay, the UE may be configured with dynamic switching of CC used for PDSCH and/or PUSCH.”; Nemeth et al.; 0043)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cross-carrier scheduling capability of Nemeth et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the cross-carrier scheduling capability as taught by the messaging/processing of Nemeth et al., the benefits of improved reception (Papasakellariou; 0218) with reduced alignment delay (Nemeth et al.; 0008) are achieved.

As to claim 46:      
Papasakellariou as described above does not explicitly teach:
receiving the control message via a carrier different from the same carrier used 3. for the uplink and downlink messages.

However, Nemeth et al. further teaches cross-carrier scheduling capability which includes:
receiving the control message via a carrier different from the same carrier used 3. for the uplink and downlink messages.
(“In some implementations, when dynamic carrier selection for PUCCH transmission using implicit or explicit indication of the carrier is supported between carriers with different numerology and/or uplink sub-slot partitioning (including slot based configuration), K1 may apply a common unit for the set of carriers allowed for cross-carrier scheduling. Conveniently, K1 could be the shortest configured sub-slot length amongst CCs expressed at the numerology of the highest SCS amongst CCs and configured or active bandwidth parts (BWPs). In another implementations, K1 may apply a flexible unit that is specific to each pair of carriers that may potentially participate in the cross-carrier scheduling and their roles. Conveniently, K1 could be evaluated by trying all hypothetical CCs for PUCCH and using a 2-D table that specifies the unit for K1 for each ordered pair of CCs (e.g., 1.sup.st CC: PDCCH, 2.sup.nd CC: PUCCH). In another implementations, K1 may apply the unit configured for the indicated target carrier for PUCCH.”; Nemeth et al.; 0042)
(“In another aspect, for a TDD system, the worst case of PDSCH/PUSCH alignment delay is dominated by the length of downlink and uplink and may be inhibitive to apply URLLC retransmission. Therefore, to reduce the alignment delay, there is a need to deploy a CA system of TDD carriers with an appropriate time offset between uplink slots of different CCs and introduce dynamic cross-carrier scheduling for PDSCH/PUSCH. FIG. 2 illustrates an example scenario 200 under schemes in accordance with implementations of the present disclosure. Scenario 200 involves a UE and a plurality of network nodes, which may be a part of a wireless communication network (e.g., an LTE network, a 5G network, an NR network, an IoT network or an NB-IoT network). Scenario 200 illustrates an example of dynamic cross-carrier scheduling for PDSCH and/or PUSCH. The UE may be configured with a plurality of CCs such as a first CC (e.g., CC 1) and a second CC (e.g., CC 2). The first CC and the second CC may have different TDD patterns for uplink/downlink slots. For example, CC 1 and CC 2 may have opposite downlink/uplink slot distribution. To reduce the alignment delay, the UE may be configured with dynamic switching of CC used for PDSCH and/or PUSCH.”; Nemeth et al.; 0043)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cross-carrier scheduling capability of Nemeth et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the cross-carrier scheduling capability as taught by the messaging/processing of Nemeth et al., the benefits of improved reception (Papasakellariou; 0218) with reduced alignment delay (Nemeth et al.; 0008) are achieved.

Claim(s) 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou US 20200305183 in view of Park et al. US 20210013991.

As to claim 23:      
Papasakellariou as described above does not explicitly teach:
determining a first modulation and coding scheme (MCS) for the downlink 3 message based at least in part on the control message; and 4 determining a second MCS for the uplink message based at least in part on the 5 first MCS for the downlink message.

However, Park et al. further teaches MCS capability which includes:
determining a first modulation and coding scheme (MCS) for the downlink 3 message based at least in part on the control message; and 4 determining a second MCS for the uplink message based at least in part on the 5 first MCS for the downlink message.
(“In order to solve the above problems, a terminal according to an embodiment includes: a transceiver configured to transmit or receive a signal; and a controller configured to receive, from a base station, downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), identify a radio network temporary identifier (RNTI) scrambled in a cyclic redundancy check (CRC) of the DCI, and if the CRC of the DCI is scrambled by an RNTI associated with a modulation and coding scheme (MCS) table, determine a modulation order and a target code rate to be used for the PDSCH or the PUSCH, based on a first MCS table associated with the RNTI.”; Park et al.; 0012)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MCS capability of Park et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the MCS capability as taught by the messaging/processing of Park et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Park et al.; 0081) are achieved.

As to claim 47:      
Papasakellariou as described above does not explicitly teach:
determining a first modulation and coding scheme (MCS) for the downlink 3 message based at least in part on the control message; and 4 determining a second MCS for the uplink message based at least in part on the 5 first MCS for the downlink message.

However, Park et al. further teaches MCS capability which includes:
determining a first modulation and coding scheme (MCS) for the downlink 3 message based at least in part on the control message; and 4 determining a second MCS for the uplink message based at least in part on the 5 first MCS for the downlink message.
(“In order to solve the above problems, a terminal according to an embodiment includes: a transceiver configured to transmit or receive a signal; and a controller configured to receive, from a base station, downlink control information (DCI) for scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), identify a radio network temporary identifier (RNTI) scrambled in a cyclic redundancy check (CRC) of the DCI, and if the CRC of the DCI is scrambled by an RNTI associated with a modulation and coding scheme (MCS) table, determine a modulation order and a target code rate to be used for the PDSCH or the PUSCH, based on a first MCS table associated with the RNTI.”; Park et al.; 0012)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement MCS capability of Park et al. into Papasakellariou. By modifying the messaging/processing of Papasakellariou to include the MCS capability as taught by the messaging/processing of Park et al., the benefits of improved reception (Papasakellariou; 0218) with improved efficiency (Park et al.; 0081) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180368169 – teaches a starting symbol for a UL control channel for HARQ-ACK feedback (see para. 0054)
	US 20160150532 – teaches symbol periods of downlink offset from uplink (see para. 0008).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464